Citation Nr: 1236475	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1970.  His awards and decorations include a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which continued the assignment of a 50 percent disability rating for PTSD.  

In March 2012, the Veteran provided testimony at a travel Board hearing.  A transcript of that hearing is on file.  At the hearing, a VA medical record of October 2011 was added to the file and was accompanied by a signed waiver.  

At the hearing, the Veteran indicated that he was no longer employed, which he suggested was due at least in part to PTSD.  As will be discussed further herein, the Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for PTSD, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

An October 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A remand is required in conjunction with the Veteran's appeal seeking a rating in excess of 50 percent for PTSD and a TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A brief review of the evidence indicates that Veteran was last examined by VA in November 2008.  At that time, the report indicated that the Veteran had recently been laid off from his job and had just started a new job 3 weeks previously.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 45 was assigned.  When evaluated by VA in March 2010, the Veteran indicated that he had recently changed jobs and was employed.  PTSD was diagnosed and a GAF score of 45 was assigned.  A VA record of June 2011 reflects that the Veteran reported that he had to quit working, to include due to symptoms including anxiety.  When most recently seen by VA in October 2011, he indicated that he was having trouble sleeping and had to stop working as he was having trouble with decreased concentration and anxiety.  PTSD was diagnosed and a GAF score of 45 was assigned.   

In hearing testimony presented in 2012, the Veteran and his representative indicated that a rating in excess of 50 percent for PTSD was warranted, and mentioned that the Veteran was no longer employed and was unable to get a job (hearing transcript p. 3).  

At the outset, the Board observes that a comprehensive VA psychiatric examination has not been conducted for more almost 4 years.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  During his hearing, the Veteran provided credible testimony indicating that his condition may have worsened and that his employment status had changed.  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD.  

In addition, the Veteran has indicated that he is not working and has attributed this, at least in part to PTSD.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  Hence, at this point, the claim is viable as a component of the disability rating claim for PTSD.  As the Board has jurisdiction over this issue, further development is necessary for a fair adjudication of the TDIU aspect of the claim.  On remand, the RO is requested to afford the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) as related to his TDIU claim.  In addition, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In this regard, the Board notes that in addition to PTSD, service-connection is also in effect for tinnitus, which may also impact his employability.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

As the case is being remanded, and it appears that the Veteran receives his primary psychiatric treatment through VA, records dated from August 2011, forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

In order to ensure that a complete record is available, the RO will also be requested to ascertain whether the Veteran is in receipt of Social Security disability benefits and if so, that evidence will be sought.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  

2.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased disability rating claim for PTSD and his TDIU claim.  Appropriate steps shall be taken to obtain any identified records.  

In a July 2008 statement, the Veteran mentioned getting treatment through the Vet Center; however no such records are on file.  The Veteran should be asked to provide detailed information about this treatment and provide appropriate authorization so that his Vet Center records may be sought and obtained.  All records and/or responses received must be associated with the claims file.

3.  Copies of all available VA records, including psychiatric/mental health treatment records, assessments and examination reports dated from August 2011 forward, must be requested and associated with the claims file or virtual VA file, as appropriate.  

4.  The RO shall take steps to ascertain whether the Veteran is in receipt of Social Security Administration disability benefits.  In the event of any evidence of filing for and receipt of Social Security Administration disability benefits, the Social Security Administration shall be contacted and all pertinent documentation involving any claim for Social Security by the Veteran including any medical records and decisions that Social Security has pertaining to the Veteran shall be requested.  These records shall be associated with the claims file.  In requesting these records, the RO shall follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

5.  The RO shall schedule the Veteran for a VA psychiatric examination to determine the current manifestations and severity associated with his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, pertinent lay information should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; or deficient in most areas.  In addition, the examiner is requested to address whether the Veteran is unable to secure a and follow a substantially gainful occupation due to his service-connected PTSD.  The examiner should assign a GAF score and explain the basis for this finding.

The examiner is also asked to generally comment on the impact of PTSD on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

6.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO will then readjudicate the Veteran's claim for a rating in excess of 50 percent for PTSD.  Readjudication of the claim should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

8.  After adjudicating the PTSD claim, the RO shall also consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including PTSD and tinnitus.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

The RO should then adjudicate the Veteran's TDIIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



